[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                          -------------------------------------------U.S. COURT OF APPEALS
                                       No. 05-15525                    ELEVENTH CIRCUIT
                                                                         AUGUST 24, 2006
                                 Non-Argument Calendar
                         -------------------------------------------- THOMAS K. KAHN
                                                                             CLERK

                     D.C. Docket No. 05-00040-CR-T-23-MAP

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

MAURICIO TAYLOR ARCHIBALD,

                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                        for the Middle District of Florida
               ----------------------------------------------------------------

                                    (August 24, 2006)

Before EDMONDSON, Chief Judge, TJOFLAT and HULL, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Mauricio Taylor Archibald appeals his 135-month

sentence imposed after he pled guilty to (1) aiding and abetting the possession

with intent to distribute five kilograms or more of cocaine while aboard a vessel
subject to the jurisdiction of the United States, in violation of 46 App. U.S.C. §

1903(a), (g); and 21 U.S.C. § 960(b)(1)(B)(ii); and (2) conspiracy to possess with

intent to distribute five kilograms or more of cocaine while aboard a vessel subject

to the jurisdiction of the United States, in violation of 46 App. U.S.C. § 1903(a),

(g), and (j); and 21 U.S.C. § 960(b)(1)(B)(ii). No reversible error has been shown;

we affirm.

         Archibald first asserts that the district erred in denying him a minor role

reduction, U.S.S.G. § 3B1.2(b).1 He contends that he was less culpable than the

other persons found on the “go-fast” boat, which was carrying 1,759 kilograms of

cocaine, because he was a crew member who had no ownership interest in the

smuggled drugs and was paid little in comparison to the value of the smuggled

drugs.

         We review for clear error the district court’s determinations about a

defendant’s role in an offense. United States v. Ryan, 289 F.3d 1339, 1348 (11th

Cir. 2002). “The defendant has the burden of establishing his role by a

preponderance of evidence.” Id. Under U.S.S.G. § 3B1.2(b), “[a] defendant

warrants a two-level reduction for playing a minor role in an offense if he is less


  1
   On appeal Archibald also argues for the first time that he was entitled to a minimal role reduction
under U.S.S.G. § 3B1.2(a). Because we conclude that the district court did not err in refusing to
apply a minor role reduction, we reject Archibald’s argument about a minimal role reduction.

                                                  2
culpable than most other participants, although his role could not be described as

minimal.” Id.

       Sentencing courts should consider two elements when determining a

defendant’s role in an offense: “first, the defendant’s role in the relevant conduct

for which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” United States v.

De Varon, 175 F.3d 930, 940 (11th Cir. 1999) (en banc).

       The district court committed no clear error in determining that Archibald’s

role in the offense was more than minor.2 About the first element, Archibald’s

sentence was based only on the relevant conduct for which he was held

accountable at sentencing: the 1,759 kilograms of cocaine seized from the “go-

fast” boat. And the district court correctly pointed to the large drug quantity in

denying Archibald a minor role reduction. See id. at 943 (noting that, in the drug

courier context, the amount of drugs is a “material consideration” in assessing

defendant’s role in his relevant conduct). About the second element, Archibald

was one of only five crew members on the “go-fast” boat, which was carrying


  2
    Archibald also argues that the district court erred in denying him a minor role reduction because
the court failed to make factual findings on this decision. Because we have explained that, “[i]n
making the ultimate determination of the defendant’s role in the offense, the sentencing judge has
no duty to make any specific subsidiary factual findings,” Archibald’s claim is without merit. De
Varon, 175 F.3d at 939.

                                                 3
nearly two tons of cocaine. He has not established that he was less culpable than

the other crew members; and we see no clear error in the district court’s refusal to

apply a minor role reduction in this case.

       Archibald next argues that his sentence was unreasonable under the

Supreme Court’s decision in United States v. Booker, 125 S.Ct. 738 (2005). He

contends that the district court’s failure to make sufficient findings -- including

articulating why a sentence within Archibald’s Guideline range was appropriate

and discussing specifically the 18 U.S.C. § 3553(a) factors used to calculate his

sentence -- indicates that his sentence was unreasonable. Archibald was sentenced

after the Supreme Court issued its decision in Booker; and we review Archibald’s

sentence for reasonableness in the light of the factors set out in section 3553(a).

United States v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir. 2005).3

       We conclude that Archibald’s sentence was reasonable. The district court

correctly calculated Archibald’s Guideline imprisonment range as 135-168

months; and the court sentenced Archibald to the lowest point of his Guideline




   3
    The government asserts that we should conclude that a sentence imposed within a defendant’s
applicable Guideline range, such as Archibald’s, is presumptively reasonable. Although we have
acknowledged that “the use of the Guidelines remains central to the sentencing process,” we have
rejected the argument that a sentence within the Guidelines is per se reasonable. United States v.
Talley, 431 F.3d 784, 787 (11th Cir. 2005).

                                                4
range.4 In sentencing Archibald, the district court noted the section 3553(a)

factors and commented on the quantity of drugs involved. The district court judge

was not required to discuss all of the section 3553(a) factors at Archibald’s

sentencing hearing. See United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005) (explaining that “nothing in Booker or elsewhere requires the district court

to state on the record that it has explicitly considered each of the section 3553(a)

factors or to discuss each of the section 3553(a) factors”). And nothing in the

record convinces us that Archibald’s sentence was unreasonable in the light of the

section 3553(a) factors.5

        AFFIRMED.




    4
     Except for disputing the district court’s decision not to apply a minor role reduction to his
sentence, Archibald does not challenge the district court’s calculation of his Guideline range.
    5
     The government argues that Archibald’s failure to raise an objection in district court to the
reasonableness of his sentence, or to argue that the district court did not consider sufficiently the
section 3553(a) factors, indicates that, instead of reviewing his sentence for reasonableness, we
should review Archibald’s challenge on appeal to the reasonableness of his sentence only for plain
error. We need not decide this issue because, for the reasons discussed, Archibald’s claim that his
sentence was unreasonable fails under either standard of review.

                                                 5